Citation Nr: 1642277	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  10-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a bilateral foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs Regional Office in Oakland, California.

In October 2015, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.

In December 2015, the Board, inter alia, granted service connection for a bilateral knee disability and remanded the remaining claims on appeal further development.

In January 2016, the RO, implementing the Board's decision, granted service connection for left knee osteoarthritis with synovial cyst of the popliteal space and for right knee osteoarthritis, radial tear of medial meniscus with synovial cyst of popliteal space, assigning each knee disability a 10 percent rating, effective June 18, 2008.  The notification letter issued with the January 2016 rating decision instructed the Veteran to submit a VA Form 21-0958, "Notice of Disagreement," if he disagreed with the decision.  Effective March 25, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a notice of disagreement if it is submitted on a standardized form provided by VA (VA Form 21-0958) for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  In March 2016 and August 2016, the Veteran submitted statements to the RO, but none expressed any disagreement with the January 2016 rating decision.  Because no valid notice of disagreement has yet been received, the matter is not before the Board for appellate consideration.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).

With respect to the August 2016 statement that his "discharge [which was] changed to other than dishonorable [] should have been done when [he] was discharged or at least in 2001 when [he] first applied for disability," the Veteran is advised to contact the RO and file a claim addressing this concern, if that is his intent.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that every possible consideration is afforded to the Veteran.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks service connection for low back, left ankle, and bilateral foot disabilities.  Specifically, at the October 2015 hearing, the Veteran testified that he had begun to experience problems with his low back, left ankle, and feet while in service due to extensive walking, jumping out of helicopters, carrying 60 pound rucksacks, climbing and jumping off of things, and having to wear ill-fitting boots, which caused his feet and ankles to swell and hurt and resulted in back issues.  See Transcript, p. 4-5, 11-12.  The Veteran also testified that he injured his back in service by lifting a switch board which fell on him.  At that time he heard something pop in his back, and that his back has not been the same since then.  Id. at p. 13.  In addition, the Veteran stated that his knee problems caused or exacerbated his feet, ankle, and back issues.  See id. at p.4-5.

In December 2015, the Board remanded the appeal to, inter alia, obtain VA examinations to assess whether his claimed disabilities were related to service.

In February 2016, the Veteran underwent VA examination.  With respect to the claimed bilateral foot disability, the examiner diagnosed bilateral pes planus with mild pronation, dystrophic great nails of both feet, hammer toes of the lateral three digits of both feet, and noted that the Veteran also had neuropathy of the feet due to nonservice-connected diabetes mellitus; no degenerative or traumatic arthritis of the feet was found.  The examiner also diagnosed degenerative arthritis of the left ankle and degenerative disc disease of the lumbar spine.  

The examiner concluded that all of these conditions were less likely than not incurred in, or caused by, an active duty event or injury.  As for the feet and left ankle, the examiner stated that these conditions were merely transitory and had resolved in service, noting that service treatment records reflected only a single instance of treatment for left ankle and foot strain in 1988 after playing basketball.  The examiner also indicated that the Veteran's back condition had resolved in service, noting that service treatment records reflected only a single instance of treatment for back spasm and that post-service evidence showed that he had fallen in a shower in prison; and had sought treatment multiple times for his back while incarcerated.  With respect to secondary service connection, the examiner stated only that the Veteran had denied that his bilateral knee disability aggravated his low back, left ankle, bilateral foot and disabilities during examination.

The above-described opinions are insufficient because they seem to require supporting clinical evidence for the Veteran's competent reports of in-service injury and symptoms.  This is contrary to case law.  Dalton v. Nicholson, 21 Vet App 23 (2007).  Also, in a March 2016 statement, the Veteran disputed the February 2016 examiner's report that he denied that his low back, left ankle, bilateral foot were aggravated by his knee disabilities, and he reiterated his argument that such conditions were caused or aggravated his now service-connected knee disabilities.  In any event, an opinion is needed on this theory of entitlement.

Additionally, new evidence added to the claims file after the February 2016 VA examinations must be considered by the examiner, including an August 2016 diagnostic report showing moderate midfoot degenerative changes.

The claims file also reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA) or the State of California.  A February 4, 2016 VA treatment record indicates that the Veteran filed a claim for SSA disability benefits, which was pending as of that date.  Additionally, a June 23, 2015 VA treatment record reflects that the Veteran was "waiting for State Disability to come through."  It is not clear from these records what disability or disabilities may have formed the basis of these claims.  To date, none of these records have been obtained, despite the fact that they may be relevant to his present claims.  On remand, the AOJ should attempt to obtain any such SSA or state determinations concerning disability benefits for the Veteran as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

Finally, it appears the Veteran receives regular VA treatment.  In light of the remand for other reasons, there is an opportunity to obtain any VA treatment records created since February 2016.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Request all outstanding VA treatment records for the period from February 2016 to the present.

2.  Obtain from SSA and/or the State of California all decisions and records pertaining to the Veteran's application for SSA disability benefits, to include all administrative decision(s) and all medical records underlying such decision(s).  Efforts to obtain these records must continue until they are received or it is reasonably certain that they do not exist or that further efforts would be futile.

3. Return the claims file and a copy of this remand to the February 2016 VA examiner who assessed the Veteran's low back, left ankle, and bilateral foot disabilities, for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

For the each claimed disability, the examiner should address the following:

(A) Identify all current disabilities of the Veteran's low back, left ankle, and bilateral feet.

(B) For each current disability diagnosed, the examiner should determine the following:

(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that such disability is directly related to service?  In so doing, the examiner should also consider and address, if appropriate, the following:
* the Veteran's October 2015 testimony that he began to experience problems with in his low back, left ankle, and feet in service due to extensive walking, jumping out of helicopters, carrying 60 pound rucksacks, climbing and umping off of things, and having to wear ill-fitting boots, which caused his feet and ankles to swell and hurt and resulted in back issues;
* the Veteran's October 2015 hearing testimony that he injured his back in service by lifting a switch board which fell on him; at the time of the injury, he heard something pop in his back, maintaining that his back has not been the same since then;
* a March 25, 1988 service treatment record (reflecting complaints of a sore left ankle and notations that the Veteran walked with a slight limp and had a slightly swollen left ankle); 
* a May 11, 1988 service treatment record (reflection complaints of lower back pain, a past history of back problems on and off for 2 years, and assessment of locked "SI" joint); and
* a June 22, 1988 service treatment record (reflecting complaints of swelling on the bottom of the left foot with observed swelling noted).

The examiner should opine whether the Veteran's statements, if accepted, would be sufficient to link current left ankle, low back, or foot disabilities to injuries in service; and if so, whether there are medical reasons that the Veteran's reports should be rejected.  The absence of supporting clinical records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of these records would be medically expected.

(ii) Is it at least as likely as not (i.e., a 50 percent or greater probability that any such disability (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected left or right knee disabilities?  The examiner must answer both questions concerning causation and aggravation.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

If an opinion cannot be provided without resorting to speculation, the examiner should explain whether the inability to provide the necessary opinion is due to the limits of the examiner's medial knowledge, the limits of medical knowledge in general, or there is additional information that, if obtained, would enable the examiner to provide the opinion.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

